         Case 1:19-cv-03377-LAP Document 303 Filed 05/06/21 Page 1 of 3




                                    Cooper & Kirk
                                                  Lawyers
                                    A Professional Limited Liability Company

Charles J. Cooper               1523 New Hampshire Avenue, N.W.                           (202) 220-9600
ccooper@cooperkirk.com             Washington, D.C. 20036                             Fax (202) 220-9601

                                               May 6, 2021
VIA ECF
Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

        Re:     Giuffre v. Dershowitz, Case No.: 19-cv-03377-LAP
                Letter-Motion for Pre-Motion Discovery Conference
Dear Judge Preska:
       I write on behalf of Plaintiff Virginia Giuffre to request a pre-motion discovery conference
under Local Civil Rule 37.2, to seek leave to file a motion for a protective order prohibiting
Defendant from pursuing discovery into Plaintiff’s accusations of sexual misconduct by
individuals associated with Jeffrey Epstein other than Defendant (“Subject Discovery”).
        Under Federal Rule of Civil Procedure 26, the Court has broad discretion to control the
nature and timing of discovery, and it “should not hesitate to exercise appropriate control over the
discovery process.” Herbert v. Lando, 441 U.S. 153, 177 (1979); Dove v. Atlantic Capital
Corp., 963 F.2d 15, 19 (2d Cir. 1992) (Whether to grant such a motion is “singularly within the
discretion of the district court.”). A court can exercise this discretion to limit or bar discovery under
Rule 26(b)(2)(C) or Rule 26(c)(1). Rule 26(b)(2)(C) provides that a court “must limit the
frequency or extent of discovery otherwise allowed . . . if it determines that: . . . (iii) the proposed
discovery is outside the scope permitted by Rule 26(b)(1).” FED. R. CIV. P. 26(b)(2)(C). And under
Rule 26(c)(1), a “court may, for good cause, issue an order to protect a party or person from
annoyance, embarrassment, oppression, or undue burden or expense, including . . . (D) forbidding
inquiry into certain matters, or limiting the scope of disclosure or discovery of certain matters.”
FED. R. CIV. P. 26(c)(1).
         A protective order is justified here under Rule 26(b)(2)(C) because the Subject Discovery
is beyond the scope of Rule 26(b)(1), which permits discovery into “any non-privileged matter
that is relevant to any party’s claim or defense and proportional to the needs of the case.” Courts
enjoy “significant flexibility and discretion” under Rule 26(b)(2)(C) to “limit discovery . . . to
ensure that the scope and duration of discovery is reasonably proportional to the value of the
requested information, the needs of the case, and the parties’ resources.” Chen-Oster v. Goldman,
Sachs & Co., 293 F.R.D. 557, 561 (S.D.N.Y. 2013). Recent amendments to Rule 26(b)(1)
“emphasiz[e] the need to analyze proportionality before ordering production of relevant
         Case 1:19-cv-03377-LAP Document 303 Filed 05/06/21 Page 2 of 3


May 6, 2021
Page 2

information” and “encourage judges to be more aggressive in identifying and discouraging
discovery overuse.” Henry v. Morgan's Hotel Grp., Inc., No. 15-1789, 2016 WL 303114, at *3
(S.D.N.Y. Jan. 25, 2016).
         Defendant’s proposed topics of discovery open the door to a burdensome, protracted, and
heavily contested process that will inevitably entail minitrials involving numerous third parties
and sensitive privacy interests. Defendant’s proposal to limit his discovery into Plaintiff’s
accusations against other men to brief depositions of those men, Tr. at 6:23-25 (Dec. 2, 2019), is
untenable. No one doubts that the result of those depositions will be denials. If those denials are to
be admitted against Plaintiff, then Plaintiff must likewise be permitted to take discovery to test
them, and the discovery battles will multiply, until the parties are engaged in a multiple front
litigation war. Plaintiff’s defamation claims in this case are limited to Defendant’s false statements
that (i) she lied and perjured herself when she accused Defendant of sexual misconduct; and (ii)
she and her lawyers falsely accused Defendant of sexual misconduct as part of a scheme to extort
money from Leslie Wexner. Whether or not Plaintiff’s accusations of sexual misconduct against
other Epstein associates (including Leslie Wexner) are true has no bearing on whether her
allegations against Defendant are true. And as the Court is well aware from its experience in
Giuffre v. Maxwell, litigating allegations made against other individuals will inevitably multiply
the proceedings exponentially.
       The Court has repeatedly cautioned the parties that the “central factual issue[s]” in this
action are simple: whether Defendant sexually abused Plaintiff, and whether Plaintiff accused
Defendant as part of an extortion conspiracy. Order, Doc. 152, at 1 (July 22, 2020); see also
Memorandum & Order, Doc 144, at 9 (July 1, 20202); Order, Doc. 174, at 6 (Sept. 9, 2020); Tr.
at 2:20:22 (Dec. 2, 2019). The truth or falsity of Plaintiff’s statements about other Epstein
associates manifestly lies outside this factual core. Defendant nevertheless claims that it is relevant
for two reasons.
        First, Defendant argues that Plaintiff has put the truth or falsity of her accusations against
Leslie Wexner at issue by bringing defamation claims based on Defendant’s extortion accusations.
This theory has been the subject of separate letter briefing by the parties, Letter from H. Cooper to
Hon. L. Preska, Doc. 249 (March 4, 2021), Letter from N. Moss to Hon. L. Preska, Doc. 258
(March 12, 2021), Letter from M. Little, Jr. to Hon. L. Preska, Doc. 259 (March 12, 2021), and
Letter from H. Cooper to Hon. L. Preska, Doc. 265 (March 16, 2021), so we will not rehash the
argument here. Suffice it to say, although Plaintiff understands that Wexner is differently situated
than the other men she has accused, she maintains her position that it is not necessary to resolve
the dispute over their sexual history to determine whether she falsely accused Defendant as part of
a plot to extort Wexner.
        Second, Defendant argues that Plaintiff has put the truth or falsity of her statements about
other Epstein associates at issue by bringing defamation claims based on Defendant’s false
statements that she lied about the other Epstein associates. See Tr. at 20:11-24 (Aug. 17, 2020);
Letter from H. Cooper to Hon. L. Preska, Doc. 156, at 1 (July 23, 2020). As set forth in Plaintiffs’
pre-motion letter seeking leave to amend, Defendant misconstrues the allegations in Plaintiff’s
         Case 1:19-cv-03377-LAP Document 303 Filed 05/06/21 Page 3 of 3


May 6, 2021
Page 3

complaint. In any event, if Plaintiff is permitted to amend her complaint to eliminate any doubt
about the scope of her claims, this asserted basis for seeking discovery about Plaintiff’s statements
about Epstein associates becomes moot. Even if the Court accepts Defendant’s construction of
Plaintiff’s complaint and denies Plaintiff leave to amend, the Subject Discovery, and the numerous
minitrials that would follow, would be vastly disproportionate to the needs of the case because the
focus of Plaintiff’s presentation on falsity will be the “central factual issue”: her accusations
against Defendant.
       We note briefly a third reason that Defendant may argue, see Letter from H. Cooper to
Hon. L. Preska, Doc. 265, at 1 (March 16, 2021): that the discovery may support a collateral attack
on Plaintiff’s credibility. Although discovery relating to extrinsic character evidence is not
categorically prohibited, such evidence is inadmissible. FED. R. EVID. 404(a)(1), 608(b). The
extraordinary burden described above is wildly disproportionate when its only purpose is to
uncover inadmissible evidence.
         The same concerns—burden, delay, irrelevance, and inadmissibility—also supply good
cause for a protective order under Rule 26(c)(1). See, e.g., Navel Orange Admin. Comm. v. Exeter
Orange Co., 722 F.2d 449, 454 (9th Cir. 1983) (no error for trial court to grant protective order
barring “irrelevant and immaterial” discovery); Furminator, Inc. v. Munchkin, Inc., No.
4:08CV00367 ERW, 2009 WL 1176285, at *2 (E.D. Mo. May 1, 2009) (protective order justified
where disclosure of certain information “would be unduly burdensome and might lead to a mini-
trial regarding irrelevant issues”).
        Early in this case, the Court warned that: “[t]his is not going to be the book for my dear
friends the reporters to write on the whole matter.” Tr. at 16:4–6 (Dec. 2, 2019). Plaintiff agrees.
She has no desire to relive (for a second time) every detail of two years of trafficking at the hands
of Jeffrey Epstein. We therefore respectfully request that the Court grant us leave to move for a
protective order, and that it thereafter exercise its discretion to limit discovery in this matter.


                                                      Respectfully,

                                                      /s/Charles J. Cooper
                                                      Charles J. Cooper

cc: Counsel of Record
